EXHIBIT 10.3


Kemper Corporation 2020 Omnibus Equity Plan
NON-QUALIFIED STOCK OPTION AND SAR AWARD AGREEMENT
(Installment-Vesting Form)
This NON-QUALIFIED STOCK OPTION AND SAR AWARD AGREEMENT (“Agreement”) is made as
of this ______ day of _________________, 20__ (“Grant Date”) between KEMPER
CORPORATION, a Delaware corporation (“Company”), and «name» (“Participant”), for
an award consisting of the right and option (“Option”) to purchase, on the terms
and conditions hereinafter set forth, shares of the Company’s common stock
(“Common Stock”), along with a tandem stock appreciation right (“SAR”).
SIGNATURES
As of the date set forth above, the parties have accepted the terms of this
Agreement by signing this Agreement by an electronic signature, and each party
agrees that such signature shall not be denied legal effect, validity or
enforceability solely because it was submitted or executed electronically.
KEMPER CORPORATION                PARTICIPANT
By: _________________________________    ____________________________________
«CEO Signature and Title»    «name»
RECITALS
A.The Board of Directors of the Company (“Board”) has adopted the Kemper
Corporation 2020 Omnibus Equity Plan (“Plan”), including all amendments to date,
to be administered by the Compensation Committee of the Board or any
subcommittee thereof, or any other committee designated by the Board to
administer the Plan (“Committee”). Capitalized terms that are not defined herein
shall be defined in accordance with the Plan.
B.    The Plan authorizes the Committee to grant to selected Employees,
Directors and Third Party Service Providers awards of various types, including
options to purchase shares of Common Stock and tandem stock appreciation rights.
C.    Pursuant to the Plan, the Committee has determined that it is in the best
interest of the Company and its shareholders to grant a non-qualified stock
option (and tandem stock appreciation right) to the Participant under the terms
and conditions specified in this Agreement as an inducement to remain in the
service of the Company and as an incentive for increased effort during such
service.
D.    Neither the Option nor the SAR granted hereby is intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.


As of 5-5-20

--------------------------------------------------------------------------------




NOW, THEREFORE, the parties hereto agree as follows:
1.    Grant.
(a)    The Company grants the Option to purchase all or any part of an aggregate
of «shares» («number») shares of Common Stock at the Exercise Price (as defined
below) to the Participant, which will be exercisable in accordance with the
provisions of this Agreement; provided that the Option may not be exercised with
respect to a fraction of a share.
(b)    The Option is coupled with a SAR that is exercisable to the extent, and
only to the extent, that the Option is vested as described in Section 6. The SAR
shall entitle the Participant to surrender the Option (or any portion thereof,
subject to Section 8(a)) to the Company unexercised and receive in exchange
therefor that number of shares of Common Stock having an aggregate value equal
to: (A) the excess of the Fair Market Value (as defined below) of one share of
Common Stock over the Exercise Price, multiplied by (B) the number of such
shares of Common Stock subject to the Option (or portion thereof) which is so
surrendered.
2.    Exercise Price. The per share price of Common Stock issuable upon exercise
of the Option or SAR shall be $ ____ (“Exercise Price”), which shall not be less
than 100% of the Fair Market Value of a share of Common Stock on the Grant Date.
The Exercise Price may be adjusted in accordance with Section 13.
3.    Governing Plan. The Option is granted pursuant to the Plan, which is
incorporated herein for all purposes. The Participant agrees to be bound by the
terms and conditions of the Plan, which controls in case of any conflict with
this Agreement, except as otherwise provided for in the Plan. No amendment of
the Plan shall adversely affect this Option in any material way without the
written consent of the Participant.
4.    Restrictions on Transfer. The Option and SAR and all rights and privileges
granted hereby (including the right of exercise) shall not be transferred,
assigned, pledged or hypothecated in any way, whether by operation of the law or
otherwise, except by will or the laws of descent and distribution. Without
limiting the generality of the preceding sentence, no rights or privileges
granted hereby may be assigned or otherwise transferred to the spouse or former
spouse of the Participant pursuant to any divorce proceedings, settlement or
judgment, unless approved by the Committee. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of the Option or the SAR or any
other rights or privileges granted hereby contrary to the provisions hereof, the
Option and SAR and all other rights and privileges contained herein shall
immediately become null and void and of no further force or effect.
5.    Term. Except as provided in Section 11, neither the Option nor the SAR
shall be exercisable after the Company’s close of business on the last business
day that occurs coincident with or prior to the earliest of (“Expiration Date”):
(a)    the 10th anniversary of the Grant Date;


2



--------------------------------------------------------------------------------




(b)    the first anniversary of the Participant’s death;
(c)    the first anniversary of the Participant’s termination of Service due to
the Participant’s Disability;
(d)    if the Participant was not Retirement Eligible on the date of the
Participant’s termination of Service (other than as described in (b) or (c)
above), the date that is three (3) months following the Participant’s
termination of Service for any reason other than Cause;
(e)    if the Participant was Retirement Eligible on the date of the
Participant’s termination of Service (other than as described in (b) or (c)
above), the later of (A) the date that is three (3) months following the
Participant’s termination of Service for any reason other than Cause, or (B) the
date on which the Participant became an employee of a competitor of the Company
or any of its Affiliates or otherwise engaged in any activity that is
competitive with the Company or any of its Affiliates, as determined by the
Committee in its sole discretion; or
(f)    any date of the Participant’s termination of Service for Cause.
6.    Vesting and Exercise.
(a)    Vesting. The Option and/or the SAR may only be exercised to the extent
they are vested. To the extent not previously forfeited, and except as provided
in Section 6(b) below, the Option and SAR shall vest in accordance with the
following schedule if the Participant continues in Service through the
applicable date (each date of vesting, a “Vesting Date”):
{INSERT ONE OF THE FOLLOWING TWO ALTERNATIVES: 
[in three (3) equal, annual installments, beginning on the first anniversary of
the Grant Date.]; OR 
[SPECIFY ALTERNATIVE VESTING SCHEDULE APPROVED FOR THIS GRANT.]}
Notwithstanding the foregoing and except as provided in Section 6(b) or 6(c)
below, if the Participant is Retirement Eligible (as defined below) prior to the
date the Participant’s Service is terminated for any reason other than Cause,
the unvested portions of the Option and SAR shall continue to vest in accordance
with the schedule set forth above until the Expiration Date, provided that the
Committee in its sole discretion determines that the Participant has not at any
time prior to the applicable Vesting Date become an employee of a competitor of
the Company or any of its Affiliates or otherwise engaged in any activity that
is competitive with the Company or any of its Affiliates.
(b)    Acceleration of Vesting. Notwithstanding the terms of Section 6(a) above,
to the extent not previously vested or forfeited, the shares covered by the
Option and SAR


3



--------------------------------------------------------------------------------




shall fully vest on the earliest to occur of the following (the date of which
shall also be designated as a Vesting Date) prior to the Expiration Date:
(i)    the date of the Participant’s death or Disability, if the Participant
dies or becomes Disabled while in Service;
(ii)    the date of the Participant’s death or Disability following the
Participant’s termination of Service for any reason other than Cause, if the
Participant was Retirement Eligible prior to the date the Participant’s Service
is terminated, provided that the Committee in its sole discretion determines
that the Participant did not at any time prior to the date of death or
Disability become an employee of a competitor of the Company or any of its
Affiliates or otherwise engaged in any activity that is competitive with the
Company or any of its Affiliates; or
(iii)    the date upon which vesting is accelerated in accordance with Section
13(b), or otherwise by the Committee in its discretion in accordance with the
terms of the Plan.
(c)    Certain Definitions.
(i)    “Cause” means any of the following: (1) the Participant’s theft or
falsification of any Company or Affiliate documents, records or property; (2)
the Participant’s improper use or disclosure of the Company’s or an Affiliate’s
confidential or proprietary information in breach of the Company’s Essential
Standards of Conduct or an applicable contractual or other obligation, or using
such information for personal gain including, without limitation, by trading in
Company securities on the basis of material, non-public information; (3) fraud,
misappropriation of or intentional material damage to the property or business
of the Company or an Affiliate or other action by the Participant which has a
material detrimental effect on the Company’s or an Affiliate’s reputation or
business as determined by the Committee; (4) the Participant’s material failure
or inability to perform any reasonable assigned and lawful duties after written
notice from the Company or Affiliate of such failure or inability, and such
failure or inability is not cured by the Participant within ten (10) business
days; (5) the Participant’s conviction (including any plea of guilty or nolo
contendere) of any felony or any criminal violation involving fraud,
embezzlement, misappropriation, dishonesty, the misuse or misappropriation of
money or other property or any other crime which has or would reasonably be
expected to have an adverse effect on the business or reputation of the Company
or an Affiliate or (6) a material breach by the Participant of the policies and
procedures of the Company or an Affiliate, including, but not limited to, any
breach of the Company’s Essential Standards of Conduct and the requirements of
Section 18 below.
(ii)    “Disabled” or “Disability” means that the Participant either:


4



--------------------------------------------------------------------------------




(A)    is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months and, with respect to a Participant who is an Employee,
is receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan (e.g., a long term disability plan)
covering Employees of the Company or Affiliate that employs the Participant ; or
(B)    is determined to be totally disabled by the Social Security
Administration or Railroad Retirement Board.
(iii)    “Employer” means the Company or Affiliate by whom the Participant is
employed, or to whom the Participant provides services.
(iv)    “Good Reason” means any action taken by the Employer which results in a
material negative change to the Participant in the employment relationship, such
as the duties to be performed, the conditions under which such duties are to be
performed or the compensation to be received for performing such services. A
termination by the Participant shall not constitute termination for Good Reason
unless the Participant shall first have delivered to the Employer written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than ninety (90)
days after the occurrence of such event), and there shall have passed a
reasonable time (not less than thirty (30) days) within which the Employer may
take action to correct, rescind or otherwise substantially reverse the
occurrence supporting termination for Good Reason as identified by the
Participant.
(v)    “Retirement Eligible” means that the Participant has either attained age
60 and completed ten (10) years of Service as an Employee or attained age 65 and
completed five (5) years of Service as an Employee.
(vi)    “Service” means the period during which the Participant is an Employee,
Director or Third Party Service Provider; provided, however, that the
Participant will not be deemed to be in Service after the Company divests its
control in the Affiliate for whom the Participant is exclusively in Service, or
if the Company’s control of such Affiliate otherwise ceases.
7.    Termination of Service. On the date of the Participant’s cessation of
Service, any unvested portion of the Option and SAR held by the Participant that
does not vest upon such cessation of Service in accordance with this Agreement
shall be forfeited to the Company if the Participant is not Retirement Eligible
on such date. If the Participant’s Service is terminated, or is deemed to be
terminated, for Cause prior to or after becoming Retirement Eligible, any
outstanding portions of the Option and SAR held by the Participant (vested or
unvested) shall be forfeited to the Company on the date of such termination of
Service. For purposes of the preceding sentence, a Participant’s Service shall
be deemed terminated for Cause if the Participant resigns or is


5



--------------------------------------------------------------------------------




terminated and the Committee determines in good faith, either before, at the
time of, or after such termination, that one or more of the events or actions
described in the definition of Cause in Section 6(b) existed as of the time of
such termination.
8.    Manner of Exercise.
(a)    During the period beginning on the applicable Vesting Date and ending on
the Expiration Date, the Participant may purchase all or any part of the shares
of Common Stock subject to the vested portion of the Option or may receive such
lesser number of shares as may be available through the exercise of the SAR. In
the event the Option (or any portion thereof) is exercised, then the SAR (or the
corresponding portion) shall terminate. In the event that the SAR (or any
portion thereof) is exercised, then the Option (or the corresponding portion)
shall likewise terminate. Consequently, the total number of shares subject to
the Option shall be reduced by the number of shares for which the Option or the
SAR has previously been exercised. Likewise, the total number of shares subject
to the SAR shall be reduced by the number of shares for which the SAR or the
Option has previously been exercised.
(b)    Each exercise of the Option shall be initiated by the Participant or his
or her Representative by means of a notice of exercise delivered to the Company
through the internet portal (“Portal”) provided by or on behalf of the Company
or, if such Portal is not available for such exercise, in the form of a written
document or electronic mail (“Notice”). The Notice shall identify the number of
shares for which the Option is being exercised. Before shares of Common Stock
will be issued and subject to the requirements of Section 9 below, the aggregate
Exercise Price for the shares for which the Option is being exercised shall be
paid to the Company in a manner permitted under the Plan.
(c)    Each exercise of the SAR shall be initiated by the Participant or his or
her Representative by delivery of a Notice as described above in Section 8(b).
The Notice shall identify the number of shares for which the SAR is being
exercised. Upon satisfaction of the Participant’s obligation to pay the Company
the amount of all taxes that the Company is required to withhold in connection
with such exercise as specified in Section 9 below, the Company shall issue to
the Participant a number of shares of the Company’s common stock determined in
accordance with Section 1(b). The SAR may only be settled by delivery of shares
of Common Stock and not by payment of cash to the Participant. Any fractional
share that would otherwise result from an exercise of the SAR shall be rounded
down to the nearest whole share.
(d)    The date of exercise shall be: (i) in the case of an Option exercise, the
date that the Company receives the Notice if received within regular market
hours on a day that the New York Stock Exchange is open for business (“Trading
Day”), and otherwise on the next Trading Day; provided, however, that if the
Notice is provided by means of a “Good Till Cancelled Order” involving a “Same
Day Sale” or “Sell to Cover” transaction (“Order”), then the date of exercise
shall instead be the date that the Order is executed; (ii) in the case of a SAR
exercise not conducted through the Portal, the date specified in the Notice or,
if not specified, the date that the Company receives the Notice; or (iii) in the
case of a


6



--------------------------------------------------------------------------------




SAR exercise conducted through the Portal, the date that the Company receives
the Notice if received within regular market hours on a Trading Day, and
otherwise on the next Trading Day.
(e)    The Option and SAR may be exercised only by the Participant or his or her
Representative, and not otherwise, regardless of any community property interest
therein of the spouse of the Participant, or such spouse’s successors in
interest. If the spouse of the Participant shall have acquired a community
property interest in the Option or the SAR, the Participant, or the
Participant’s Representative, may exercise the Option and/or the SAR on behalf
of the spouse of the Participant or such spouse’s successors in interest.
9.    Withholding of Taxes. Upon the exercise of the Option or the SAR, the
Participant or the Participant’s Representative shall pay to the Company the
amount of any taxes which the Company is required to withhold with respect to
such exercise. Subject to the limitations set forth in the next two sentences,
the Company shall withhold shares of Common Stock that would otherwise have been
issued pursuant to the exercise of the Option or the SAR to satisfy the tax
withholding obligations, unless and except to the extent that the Participant or
his or her Representative elects to satisfy all or any portion of such tax
withholding obligations by cash payment to the Company. Neither the Participant
nor his or her Representative shall have the right to have shares of Common
Stock withheld, in either case, to the extent that the Fair Market Value of such
shares delivered or withheld on the date of exercise exceeds the amount required
to be delivered or withheld to meet tax withholding requirements, based on the
maximum statutory withholding rates for the Participant for federal, state and
local tax purposes (including the Participant’s share of payroll or similar
taxes) in the applicable jurisdiction. In the case of an exercise of the SAR,
the Committee retains the right to require the Participant or his or her
Representative to pay any and all withholding taxes arising out of such exercise
solely in cash.
10.    Fair Market Value of Common Stock. The fair market value (“Fair Market
Value”) of a share of Common Stock shall be determined for purposes of this
Agreement by reference to the closing price of a share of Common Stock, as
reported by the New York Stock Exchange (or such other exchange on which the
shares of Common Stock are primarily traded) for the Grant Date or date of
exercise, as applicable, or if such date is not a business day, for the business
day immediately preceding such date (or, if for any reason no such price is
available, the Fair Market Value shall be determined by the Company in its sole
discretion in accordance with the Plan).
11.    Extension of Expiration Date in Certain Cases. From time to time, the
Company may declare “blackout” periods during which the Participant may be
prohibited from engaging in certain transactions in Company securities. In the
event that the scheduled Expiration Date of the Option and SAR shall fall within
a blackout period that has been declared by the Company and that applies to the
Participant, then the Expiration Date shall automatically, and without further
notice to the Participant, be extended until such time as fifteen (15)
consecutive business days have elapsed after the scheduled Expiration Date
without interruption by any blackout period that applied to the Participant.
12.    Shares to be Issued in Compliance with Federal Securities Laws and
Exchange Rules. No shares issuable upon the exercise of the Option or the SAR
shall be issued and delivered


7



--------------------------------------------------------------------------------




unless and until there shall have been full compliance with all applicable
requirements of the Securities Act of 1933, as amended (whether by registration
or satisfaction of exemption conditions), all applicable listing requirements of
the New York Stock Exchange (or such other exchange(s) or market(s) on which
shares of the same class are then listed) and any other requirements of law or
of any regulatory bodies having jurisdiction over such issuance and delivery.
The Company shall use its best efforts and take all necessary or appropriate
actions to ensure that such full compliance on the part of the Company is made.
13.    Certain Adjustments; Change in Control.
(a)    If, during the term of this Agreement, there shall be any equity
restructurings (within the meaning of FASB Accounting Standards Codification®
Topic 718) that causes the per share value of a share of Common Stock to change,
such as a stock dividend, stock split, spin off, rights offering, or
recapitalization through a large, nonrecurring cash dividend, and similar
matters, the Committee shall make or cause to be made an equitable adjustment to
the number and kind of shares subject to and/or the Exercise Price (if
applicable) of the Award. If, during the term of this Agreement, there shall be
any other changes in corporate capitalization, the Committee shall make or cause
to be made an appropriate and equitable substitution, adjustment or treatment
with respect to the Option in a manner consistent with Sections 4.3 and 21.2 of
the Plan. The Committee’s determination as to what adjustments shall be made,
and the extent thereof, shall be final, binding and conclusive. No fractional
shares of Common Stock shall be issued under the Plan on any such adjustment.
(b)    In the event of a Change in Control as defined in Section 20.1(a) or (b)
of the Plan, except as prohibited by applicable laws, rules, regulations or
stock exchange requirements, if the Service of a Participant is terminated
within the two (2)-year period following such Change in Control by the Company
or an Affiliate for reasons other than Cause or by the Participant for Good
Reason, the Option and SAR shall vest and be immediately exercisable and shall
remain exercisable for the remainder of their term.
14.    Participation by Participant in Other Company Plans. Nothing herein
contained shall affect the right of the Participant to participate in and
receive benefits under and in accordance with the then current provisions of any
retirement plan or employee welfare benefit plan or program of the Company or of
any Affiliate of the Company, subject in each case, to the terms and conditions
of any such plan or program.
15.    No Rights as a Shareholder Until Issuance of Shares. Neither the
Participant nor his or her Representative shall be entitled to any of the rights
or privileges of a shareholder of the Company in respect of any shares of Common
Stock issuable upon any exercise of the Option or the SAR unless and until such
shares shall have been issued and delivered to: (i) the Participant in the form
of certificates, (ii) a brokerage or other account for the benefit of the
Participant either in certificate form or via “DWAC” or similar electronic
means, or (iii) a book entry or direct registration account in the name of the
Participant.


8



--------------------------------------------------------------------------------




16.    Not an Employment or Service Contract. Nothing herein contained shall be
construed as an agreement by the Company or any of its Affiliates, expressed or
implied, to employ or contract for the services of the Participant, to restrict
the right of the Company or any of its Affiliates to discharge the Participant
or cease contracting for the Participant’s services or to modify, extend or
otherwise affect in any manner whatsoever, the terms of any employment agreement
or contract for services which may exist between the Participant and the Company
or any of its Affiliates.
17.    Death of the Participant. In the event of the death of the Participant
while any portion of the Option and/or the SAR are outstanding, the Option
and/or the SAR may be exercised prior to the Expiration Date by the duly
appointed and qualified executor or other personal representative of the
Participant, and the shares of Common Stock received upon such exercise shall be
made to such executor or representative to be distributed in accordance with the
Participant’s will or applicable intestacy law.
18.    Confidentiality, Non-Solicitation and Non-Disparagement. The Participant
agrees that the Award to the Participant under the terms and conditions
specified in this Agreement is conditioned upon the Participant’s compliance
with the following confidentiality, non-solicitation and non-disparagement terms
and conditions.
(a)    Definitions. As used in this Section, the following terms have the
meanings set forth below:
(i)    “Confidential Information” means any and all confidential information,
including without limitation any negotiations or agreements between the Company
or its Affiliates and third parties, business and marketing plans and related
materials, training materials, financial information, plans, executive
summaries, capitalization tables, budgets, unpublished financial statements,
costs, prices, licenses, employee, customer, supplier, shareholder, partner or
investor lists and/or data, products, technology, know-how, business processes,
business data, inventions, designs, patents, trademarks, copyrights, trade
secrets, business models, notes, sketches, flow charts, formulas, blueprints and
elements thereof, databases, compilations, and other intellectual property,
whether written or otherwise. Some or all of the Confidential Information may
also be entitled to protection as a “trade secret” under applicable state or
federal law. Confidential Information does not include information that the
Participant can prove was properly known to the Participant from sources
permitted to disseminate the information prior to the Participant’s employment
by, or provision of services to, the Employer, or that has become publicly known
and made generally available through no wrongful act of the Participant.
(ii)    “Customer” means any customer of the Company or an Affiliate with
which/whom the Participant communicated, for which/whom the Participant
performed any services, to which/whom the Participant sold any products, or
about which/whom the Participant learned or had access to any Confidential
Information, during the twelve (12)-month period immediately preceding the
Participant’s


9



--------------------------------------------------------------------------------




termination of employment from, or provision of services to, the Employer (for
any reason).
(iii)    “Enhanced Restricted Period” means the twenty-four (24)-month period
commencing on the day following the last day of the Participant’s employment
with the Employer (regardless of the reason(s) for the termination of
employment).
(iv)    “Restricted Employee” means any person who was employed by the Company
or an Affiliate and had Material Contact pursuant to the Participant’s duties at
any point during the period of twelve (12) months immediately preceding the
Participant’s last day of employment with the Employer. For purposes of this
Section, “Material Contact” means interaction between the Participant and
another employee of the Employer or an Affiliate: (A) with whom the Participant
actually dealt or interacted; or (B) whose employment or dealings with the
Employer or services for the Employer were directly or indirectly handled,
coordinated, managed, or supervised by the Participant.
(v)    “Restricted Period” means the twelve (12)-month period commencing on the
day following the last day of the Participant’s employment with the Employer
(regardless of the reason(s) for the termination of employment).
(b)    Confidential Information.
(i)    Protection of Confidential Information. At all times during the
Participant’s employment with, or provision of services to, the Employer, and at
all times thereafter, the Participant agrees to: (A) hold the Confidential
Information in strictest confidence, and not to directly or indirectly copy,
distribute, disclose, divert, or disseminate, in whole or in part, any of such
Confidential Information to any person, firm, corporation, association or other
entity except (x) to authorized agents of the Employer who have a need to know
such Confidential Information for the purpose for which it is disclosed, or (y)
to other persons for the benefit of the Employer, in the course and scope of the
Participant’s employment with or service to the Employer; and (B) refrain from
directly or indirectly using the Confidential Information other than as
necessary and as authorized in the course and scope of the Participant’s
employment with, or provision of services to, the Employer. In the event the
Participant receives a subpoena or other validly issued administrative or
judicial order demanding production or disclosure of Confidential Information,
the Participant shall promptly notify the Employer and provide a copy of such
subpoena or order and tender to the Employer the defense of any such demand. The
Participant may, if necessary, disclose Confidential Information in judicial
proceedings relating to the enforcement of the Participant’s rights or
obligations under this Agreement; provided, however, that the Participant must
first enter into an agreed protective order with the Employer protecting the
confidentiality of the Confidential Information.


10



--------------------------------------------------------------------------------




(ii)    Notwithstanding the Participant’s confidentiality and non-disclosure
obligations under this Agreement or otherwise, as provided in the Federal Defend
Trade Secret Act, the Participant shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made: (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law, or to the
Participant’s attorney in connection with a lawsuit for retaliation for
reporting a suspected violation of law; or (B) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal so
that it is not made public. The Participant understands and acknowledges that
nothing in this Agreement prohibits the Participant from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice or the Securities and
Exchange Commission, or making other disclosures or statements that are
protected under the whistleblower, collective bargaining, anti-discrimination
and/or anti-retaliation provisions of federal or state law or regulation. The
Participant understands that the Participant does not need prior authorization
of the Employer to make any such reports or disclosures, and that the
Participant is not required to notify the Employer that the Participant has made
such reports or disclosures.
(c)    Non-Solicitation.
(i)    Non-Solicitation of Employees. The Participant agrees and acknowledges
that the Company and its Affiliates sustain their operations and the goodwill of
the Customers and other business relations through its employees. The Company
and its Affiliates have made significant investment in their employees and their
ability to establish and maintain relationships with one another and with their
Customers, agents, brokers, vendors, suppliers, consultants, partners and/or
other business relations in order to further the Company’s and its Affiliates’
legitimate business interests and operations and to cultivate goodwill. The
Participant further agrees and acknowledges that the Company’s and its
Affiliates’ loss of their employees could adversely affect the Company’s and its
Affiliates’ operations and jeopardize the goodwill that has been established
through these employees, and that the Company and its Affiliates therefore have
a legitimate interest in preventing the solicitation of its employees and/or the
interference with the relationships between the Company and its Affiliates and
their employees. Accordingly, during the Participant’s employment with the
Employer and during the Restricted Period, the Participant shall not, directly
or indirectly, seek to recruit or solicit, attempt to influence or assist,
participate in or promote the solicitation of, or otherwise attempt to interfere
with or adversely affect the employment of any Restricted Employees. Without
limiting the foregoing restriction, during the Restricted Period, the
Participant shall not, on behalf of the Participant or any other person or
entity, directly or indirectly hire, employ or engage any Restricted Employee
and shall not engage in the aforesaid conduct through a third party for the
purpose of colluding


11



--------------------------------------------------------------------------------




to avoid the restrictions of this subsection(c)(i). Notwithstanding the
foregoing, if the Participant’s primary residence is located in the State of
California, the restrictions set forth in this subsection (c)(i) shall be
replaced with those set forth in Appendix I of this Agreement.
(ii)    Non-Solicitation of Business. The Participant agrees and acknowledges
that by virtue of the Participant’s employment with, or service to, the
Employer, the Participant has developed or will develop relationships with
and/or had or will have access to Confidential Information about Customers and
agents, brokers and similar key business partners (“Key Business Partners”) and
is, therefore, capable of significantly and adversely impacting existing
relationships that the Company or an Affiliate has with them. The Participant
further agrees and acknowledges that the Company and/or its Affiliates have
invested in their and the Participant’s relationship with Customers and Key
Business Partners and the goodwill that has been developed with them; therefore,
the Company and/or its Affiliates have a legitimate business interest in
protecting these relationships against solicitation and/or interference by the
Participant for a reasonable period of time after the Participant’s employment
with, or provision of services to, the Employer ends. Accordingly, during the
Participant’s employment with the Employer and during the Restricted Period, the
Participant shall not, directly or indirectly initiate, contact or engage in any
contact or communication, of any kind whatsoever, that has the purpose or effect
of: (A) inviting, assisting, encouraging or requesting any Customer or Key
Business Partner to (1) transfer the Participant’s business from the Company or
an Affiliate to the Participant, the Participant’s subsequent employer or any
other third party, or (2) otherwise diminish, divert, discontinue, or terminate
Customer’s or Key Business Partner’s patronage and/or business relationship with
the Company or an Affiliate; or (B) inviting, assisting, encouraging or
requesting any Customer to purchase any products or services from the
Participant, the Participant’s subsequent employer or any other third party that
are or may be competitive with the products or services of the Company or an
Affiliate, or use any products or services of the Participant, the Participant’s
subsequent employer or of any other third party that are or may be competitive
with the products or services of the Company or an Affiliate. In addition to the
foregoing restrictions, the Participant agrees that, during the Participant’s
employment with the Employer and during the Enhanced Restricted Period, the
Participant shall not be personally involved in the negotiation, competition
for, solicitation or execution of any individual book roll over(s) or other book
of business transfer arrangements involving the transfer of business away from
the Company or an Affiliate. Notwithstanding the foregoing, if the Participant’s
primary residence is located in the State of California, the restrictions set
forth in this subsection (c)(ii) shall be replaced with those set forth in
Appendix I of this Agreement.
(d)    Notification to New Employers. During the Restricted Period, the
Participant shall notify any subsequent employer of the Participant’s
obligations under this Section prior to commencing employment. In addition,
during the Restricted Period, the Participant


12



--------------------------------------------------------------------------------




shall provide the Employer and his/her prior manager at the Employer fourteen
(14) days’ advance written notice prior to becoming employed by, or retained to
represent or provide services to, any person or entity or engaging in any
business of any type or form, with such notice including the identity of the
prospective employer or business, the specific division (if applicable) for
which the Participant will be performing services, the title or position to be
assumed by the Participant, the physical location of the position to be assumed
by the Participant, and the responsibilities of the position to be assumed by
the Participant. The Participant hereby authorizes the Company and/or any of its
Affiliates, at their discretion, to contact the Participant’s prospective or
subsequent employers and inform them of this Section or any other policy or
employment agreement between the Participant and the Company and/or its
Affiliates that may be in effect at the termination of the Participant’s
employment with the Employer.
(e)    Non-Disparagement. The Participant shall not make or intentionally cause
or direct others to make any written or oral statement that disparages, defames
or reflects adversely on the Company or its Affiliates, or their respective
business relations. Without in any way limiting the scope or effect of the
preceding sentence, the Participant specifically agrees, represents and warrants
that the Participant shall not directly or indirectly disparage the Company’s
and/or its Affiliates’: (i) officers, management, business practices, policies,
procedures and/or operations, (ii) employees or other personnel, employment or
other personnel-related decisions, staffing, and/or hiring or termination
decisions, practices or other personnel-related activities or occurrences,
and/or any other employment-related decisions, actions or practices by or
relating to the Company or the Affiliates, or (iii) any other policies,
procedures or matters concerning or relating to the Company, including but not
limited to the Company’s business, operations, employees, management, Customers,
suppliers, activities, products, services or any other matter relating to the
Company or its Affiliates; provided that this non-disparagement provision shall
not prohibit any statement, reporting or other action this is permitted by
subsection (b)(ii) of this Section. Moreover, unless permitted by applicable
law, the Participant shall not encourage or aid any person or entity in the
pursuit of any cause of action, lawsuit or any other claim or dispute of any
kind against the Company and/or its Affiliates.
(f)    Consideration/Reasonableness of Restrictions.
(i)    Consideration. The Participant agrees and acknowledges that the
Participant has received valuable and adequate consideration in exchange for the
restrictions in this Section, including but not limited to the Award to the
Participant under the terms and conditions specified in this Agreement, offer of
employment or continued employment with the Employer, training and continued
training, access to the Confidential Information, and access to the Customers
and Key Business Partners.
(ii)    Reasonableness of Restrictions. The Participant understands and
acknowledges the importance of the relationships which the Company and its
Affiliates have with their Employees, Customers and Key Business Partners, as
well


13



--------------------------------------------------------------------------------




as how significant the maintenance of the Confidential Information is to the
business and success of the Company and its Affiliates, and acknowledges the
steps the Company and its Affiliates have taken, are taking and will continue to
take to develop, preserve and protect these relationships and the Confidential
Information. Accordingly, the Participant agrees that the scope and duration of
the restrictions and limitations described in this Section are reasonable and
necessary to protect the legitimate business interests of the Company and its
Affiliates, and the Participant agrees and acknowledges that all restrictions
and limitations relating to the period following the end of the Participant’s
employment or service with the Employer will apply regardless of the reason the
Participant’s employment or service ends. The Participant agrees and
acknowledges that the enforcement of this Section will not in any way preclude
the Participant from becoming gainfully employed or engaged as a contractor in
such manner and to such extent as to provide the Participant with an adequate
standard of living.
(iii)    Tolling. Notwithstanding anything herein to the contrary, if the
Participant breaches any of the non-solicitation restrictions in Section 18(c),
then the Restricted Period (or the Enhanced Restricted Period, if applicable)
shall be tolled (retroactive to the date such breach commenced) until such
breach or violation has been duly cured.
(iv)    Modification. If any provision or term in this Section is declared
invalid or unenforceable by a court of competent jurisdiction, the invalid and
unenforceable portion shall be reformed to the maximum time, activity-related
restrictions and/or limitations permitted by applicable law, so as to be valid
and enforceable.
(v)    Breach/Remedies. Notwithstanding anything to the contrary in this
Agreement, the Participant agrees and acknowledges that the breach of this
Section would cause substantial loss to the goodwill of the Company and/or its
Affiliates, and cause irreparable harm for which there is no adequate remedy at
law. Further, because the Participant’s employment with the Employer is personal
and unique, because damages alone would not be an adequate remedy and because of
the Participant’s access to the Confidential Information, the Company and/or its
Affiliates shall have the right to enforce this Section, including any of its
provisions, by injunction, specific performance, or other equitable relief,
without having to post bond or prove actual damages, and without prejudice to
any other rights and remedies that the Company and/or its Affiliates may have
for a breach of this Section, including, without limitation, money damages. The
Participant agrees and acknowledges that notwithstanding the arbitration
provisions in this Agreement, the Company may elect to file and pursue claims
which arise from or relate to the Participant’s actual or threatened breaches of
this Section in state or federal court of competent jurisdiction. The
Participant shall be liable to pay all costs, including reasonable attorneys’
and experts’ fees and expenses, that the Company and/or its Affiliates may incur
in enforcing or defending this Section, whether or not


14



--------------------------------------------------------------------------------




litigation is actually commenced and including litigation of any appeal taken or
defended by the Company and/or its Affiliates where the Company and/or its
Affiliates succeed in enforcing any provision of this Section.
(vi)    Forfeiture and Repayment Provisions. Notwithstanding the terms regarding
vesting and forfeiture or any other provision set forth in this Agreement, the
Participant agrees that during the Restricted Period (or the Enhanced Restricted
Period, if/as applicable), if the Participant breaches any of the terms or
conditions in this Section, then in addition to all rights and remedies
available to the Company and/or its Affiliates at law and in equity, the
Participant shall immediately forfeit any portion of the Award that has not
otherwise been previously forfeited under the applicable terms of this Agreement
and that has not yet been paid, exercised, settled, or vested. The Company
and/or its Affiliates may also require repayment from the Participant of any and
all of the compensatory value of the Award that the Participant received during
the Restricted Period (or the Enhanced Restricted Period, as applicable),
including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution,
exercise, or settlement of the Award and/or any consideration in excess of such
gross amounts received by the Participant upon the sale or transfer of the
Common Stock acquired through vesting, distribution, exercise or settlement of
the Award. The Participant shall promptly pay the full amount due upon demand by
the Company and/or its Affiliates in the form of cash or shares of Common Stock
at current Fair Market Value.
(vii)    Waiver. The waiver of any breach of the terms of this Section shall not
constitute the waiver of any other or further breach hereunder, whether or not
of a like nature or kind. No waiver by the Company or any of its Affiliates of
the breach of any term contained in a similar agreement between the Company
and/or any of its Affiliates and any other employee or participant, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a waiver of the breach of any term of this Section. No waiver of
any provision of this Section shall be valid unless in writing and signed by an
authorized representative of the Company or one or more of its Affiliates.
(viii)    Interpretation. Any reference to “Section” or “subsection” in this
Section 18 shall refer to this Section 18 or respective subsection.
19.    Arbitration. In lieu of litigation by way of court or jury trial, any
dispute or controversy arising hereunder shall be settled by arbitration, in
accordance with the arbitration agreement currently in effect by separate
agreement between the Participant and the Company or any of its Affiliates and
which is incorporated herein by reference. In the event that such arbitration
agreement is determined to be inapplicable or unenforceable or if no such
arbitration agreement is then in effect, the parties mutually agree to arbitrate
any dispute arising out of or related to this Agreement pursuant to the terms of
this paragraph.  The parties agree that this Agreement provides sufficient
consideration for that obligation and the mutual promises to


15



--------------------------------------------------------------------------------




arbitrate also constitutes consideration for this agreement to arbitrate.  The
following terms and conditions shall apply to such arbitration hereunder. The
arbitration shall be conducted before a single arbitrator in accordance with the
Employment Arbitration Rules of the American Arbitration Association (“AAA
Rules”) then in effect, and shall be governed by the Federal Arbitration Act.
Judgment may be entered on the award of the arbitrator in any court having
jurisdiction. Unless provided otherwise in the arbitrator’s award, each party
will pay its own attorneys’ fees and costs. To the extent required by law or the
AAA Rules, all administrative costs of arbitration (including filing fees) and
the fees of the arbitrator will be paid by the Company. The Participant and the
Company waive the right for any dispute to be brought, heard, decided, or
arbitrated as a class and/or collective action (or joinder or consolidation with
claims of any other person), and the parties agree that, regardless of anything
else in this arbitration provision or the AAA Rules, the interpretation,
applicability, enforceability or formation of the class action waiver in this
provision may only be determined by a court and not an arbitrator.  Regardless
of anything else in this Agreement, this arbitration provision may not be
modified or terminated absent a writing signed by the Participant and the
Company stating an intent to modify or terminate the arbitration provision.
20.    Governing Law. Except as otherwise provided in the foregoing Section or
an Appendix to this Agreement, this Agreement and any disputes hereunder shall
be governed by and interpreted in accordance with the laws of the State of
Delaware, without application of its conflicts of laws principles.
21.    Miscellaneous. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the Option and SAR granted hereby and
may not be amended except in a writing signed by both the Company and the
Participant or his or her Representative. If any provision of this Agreement is
deemed invalid, it shall be modified to the extent possible and minimally
necessary to be enforceable, and, in any event, the remainder of this Agreement
will be in full force and effect.
22.    Forfeiture and Clawback of Option. Notwithstanding the terms regarding
vesting and forfeiture or any other provision set forth in this Agreement and as
a condition to the receipt of this Option, the rights, payments and benefits
with respect to this Option, SAR and any shares acquired pursuant to the
exercise of this Option and/or SAR are subject to reduction, cancellation,
forfeiture, or recoupment by the Company if and to the extent permitted by
Section 15.3 of the Plan, required in accordance with Company policy as in
effect from time to time (“Forfeiture and Clawback Policy”), and/or as otherwise
required by applicable law, rule or regulation of the Securities and Exchange
Commission, or rule or listing requirement of the New York Stock Exchange (or
such other exchange(s) or market(s) on which shares of the same class are then
listed) as in effect from time to time (collectively with the Forfeiture and
Clawback Policy, “Applicable Requirements”) in connection with an accounting
restatement or under such other circumstances as specified in the Applicable
Requirements. Any determination made and action taken under the Forfeiture and
Clawback Policy shall be final, binding and conclusive.
ADDITIONAL PROVISIONS APPLICABLE ONLY TO EXECUTIVE OFFICERS OF THE COMPANY:


16



--------------------------------------------------------------------------------




23.    Stock Holding Period. The Participant agrees to hold all shares of Common
Stock acquired upon the exercise of the Option and/or the SAR granted hereunder
for a minimum of 12 months following the date of such exercise. This holding
period shall not apply to shares sold or tendered by the Participant and/or
withheld by the Company to pay the aggregate Exercise Price and/or to settle tax
liabilities related to the exercise, and as otherwise may be provided under the
Company’s Stock Ownership Policy.


17



--------------------------------------------------------------------------------




Appendix I (Employees Whose Primary Residences are Located in California)
If the Participant’s primary residence is located in the State of California:
1.    Sections 18(c)(i) and (c)(ii) of the foregoing Agreement shall be replaced
with the following:
18(c)(i) Non-Solicitation of Employees. The Participant agrees and acknowledges
that the Company and its Affiliates sustain their operations and the goodwill of
the Customers and other business relations through its employees. The Company
and its Affiliates have made significant investment in their employees and their
ability to establish and maintain relationships with one another and with their
Customers, agents, brokers, vendors, suppliers, consultants, partners and/or
other business relations in order to further the Company’s and its Affiliates’
legitimate business interests and operations and to cultivate goodwill. The
Participant further agrees and acknowledges that the Company’s and its
Affiliates’ loss of their employees could adversely affect the Company’s and its
Affiliates’ operations and jeopardize the goodwill that has been established
through these employees, and that the Company and its Affiliates therefore have
a legitimate interest in preventing the solicitation of its employees and/or the
interference with the relationships between the Company and its Affiliates and
their employees to the extent that the Participant uses or misuses Confidential
Information (as the term is defined in this Section) to so solicit and/or
interfere. Accordingly, during the Participant’s employment with the Employer
and during the Restricted Period, the Participant shall not use or rely in any
manner on any Confidential Information to directly or indirectly recruit or
solicit, attempt to influence or assist, participate in or promote the
solicitation of, or otherwise attempt to interfere with or adversely affect the
employment of any Restricted Employees. Without limiting the foregoing
restriction, during the Restricted Period, the Participant shall not, on behalf
of the Participant or any other person or entity, use or rely in any manner on
any Confidential Information to directly or indirectly hire, employ or engage
any Restricted Employee and shall not engage in the aforesaid conduct through a
third party for the purpose of colluding to avoid the restrictions of this
subsection(c)(i).
18(c)(ii) Non-Solicitation of Business. The Participant agrees and acknowledges
that by virtue of the Participant’s employment with, or service to, the
Employer, the Participant has developed or will develop relationships with
and/or had or will have access to Confidential Information about Customers and
agents, brokers and similar key business partners (“Key Business Partners”) and
is, therefore, capable of significantly and adversely impacting existing
relationships that the Company or an Affiliate has with them. The Participant
further agrees and acknowledges that the Company and/or its Affiliates have
invested in its and the Participant’s relationship with Customers and Key
Business Partners and the goodwill that has been developed with them; therefore,
the Company and/or its Affiliates have a legitimate business interest in
protecting these relationships against solicitation and/or interference by the
Participant for a reasonable period of time after the Participant’s employment
with, or provision of services to, the Employer ends. Accordingly, during the
Participant’s employment with the Employer and during the Restricted Period,


18



--------------------------------------------------------------------------------




the Participant shall not use or rely in any manner on any Confidential
Information to directly or indirectly initiate, contact or engage in any contact
or communication, of any kind whatsoever, that has the purpose or effect of: (A)
inviting, assisting, encouraging or requesting any Customer or Key Business
Partner to (1) transfer the Participant’s business from the Company or an
Affiliate to the Participant, the Participant’s subsequent employer or any other
third party, or (2) otherwise diminish, divert, discontinue or terminate
Customer’s patronage and/or business relationship with the Company or an
Affiliate; or (B) inviting, assisting, encouraging or requesting any Customer to
purchase any products or services from the Participant, the Participant’s
subsequent employer or any other third party that are or may be competitive with
the products or services of the Company or an Affiliate, or use any products or
services of the Participant, the Participant’s subsequent employer or of any
other third party that are or may be competitive with the products or services
of the Company or an Affiliate.
2.    Any claims relating to Section 18 of the Agreement shall be governed by
and interpreted in accordance with the laws of the State of California.
    








19

